Exhibit 10.96

 

SEVENTH AMENDMENT TO

AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT

 

 

This SEVENTH AMENDMENT TO AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT,
dated as of September 1, 2017 (this “Amendment”) is made among Comenity Bank
(formerly known as World Financial Network Bank), a Delaware state chartered
bank, as Servicer (the “Servicer”), WFN Credit Company, LLC, a Delaware limited
liability company, as Transferor (the “Transferor”), and U.S. Bank National
Association (successor to Deutsche Bank Trust Company Americas, successor to
Union Bank, N.A., formerly known as Union Bank of California, N.A., successor to
JPMorgan Chase Bank, N.A.), a national banking association, as Trustee (the
“Trustee”) of World Financial Network Credit Card Master Trust III, to the
Amended and Restated Pooling and Servicing Agreement, dated as of January 30,
1998, among the Servicer, the Transferor and the Trustee (as amended and
restated as of September 28, 2001, as further amended as of April 7, 2004, March
23, 2005, October 26, 2007, March 30, 2010, September 30, 2011 and December 1,
2016, and as modified by a Trust Combination Agreement, dated as of April 26,
2005, as amended, the “Pooling Agreement”).  Capitalized terms used and not
otherwise defined in this Amendment are used as defined in the Pooling
Agreement.

 

WHEREAS, the parties hereto are party to the Pooling Agreement and desire to
amend the Pooling Agreement in certain respects as set forth herein;

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:

 

SECTION 1.    Amendments.  (a) Section 6.4(b) of the Pooling Agreement is hereby
amended and restated in its entirety to read as follows:

 

“The Transfer Agent and Registrar will maintain at its expense at its Corporate
Trust Office and, if and so long as any Series or Class is listed on the
Luxembourg Stock Exchange, Luxembourg, an office or agency where Investor
Certificates may be surrendered for registration of transfer or exchange (except
that Bearer Certificates may not be surrendered for exchange at any such office
or agency in the United States).”

 

(b)     Section 11.15(a) of the Pooling Agreement is hereby amended and restated
in its entirety to read as follows:

 

“Trustee is a national banking association, formed and existing under the laws
of the United States of America.”

 

SECTION 2.    Conditions to Effectiveness. This Amendment shall become effective
on the date (the “Effective Date”) upon which (i) each of the parties hereto
receive counterparts of this Amendment, duly executed and delivered by each of
the parties hereto and (ii) each of the conditions precedent described in
Section 13.1(b) of the Pooling Agreement are satisfied.

 





 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



SECTION 3.    Effect of Amendment; Ratification.    (a) On and after the
Effective Date, this Amendment shall be a part of the Pooling Agreement and each
reference in the Pooling Agreement to “this Agreement” or “hereof,” “hereunder”
or words of like import, and each reference in any other Transaction Document to
the Pooling Agreement shall mean and be a reference to the Pooling Agreement as
amended hereby.

 

(b)     Except as expressly amended hereby, the Pooling Agreement shall remain
in full force and effect and is hereby ratified and confirmed by the parties
hereto.

 

SECTION 4.    Governing Law.     THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS.

 

SECTION 5.  Section Headings.     Headings used herein are for convenience of
reference only and shall not affect the meaning of this Amendment.

 

SECTION 6.    Counterparts.     This Amendment may be executed in any number of
counterparts, and by the parties hereto on separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same agreement.    Counterparts of this Amendment may be delivered by
facsimile or electronic transmission.

 

SECTION 7.    Trustee Disclaimer.     Trustee shall not be responsible for the
validity or sufficiency of this amendment, nor for the recitals contained
herein.

 

[Signature Page Follows]





 

 

 

 

 

Seventh Amendment to Pooling

Agreement (Trust III)

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

WFN CREDIT COMPANY, LLC

 

 

 

 

 

By: /s/ Michael Blackham

 

       Name:  Michael Blackham

 

       Title:  Treasurer

 

 

 

 

 

U.S. Bank National Association, as

Trustee

 

 

 

 

 

By: /s/ Mirtza Escobar

 

       Name: Mirtza Escobar

 

       Title: Vice President

 

 

 

 

 

COMENITY BANK

 

 

 

 

 

By: /s/ Randy J. Redcay

 

       Name:  Randy J. Redcay

 

       Title:  Chief Financial Officer

 



 

 

 

 

 

Seventh Amendment to Pooling

Agreement (Trust III)

 

--------------------------------------------------------------------------------